Cooley, J.
A negotiable note given by tbe defendant and purchased by the plaintiff in good faith before it became due, is contested by the defendant on the ground that it was obtained from him by duress. The circuit court decided that the defence was not available. This was correct.
The cases of Gibbs v. Linabury 22 Mich. 479 and Anderson v. Walter 34 Mich. 113, which are supposed to countenance the defence, are different from this. The defence in each of those cases was that the party had never executed as a promissory note the instrument in that form which was-sued upon; and if the fact was established, the paper was no more his than- if his signature had been forged by another. In this case the making of the note was not disputed.
The judgment must be affirmed with costs.
The other Justices concurred.